29 F.3d 631
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Douglas Arthur COUPAR, Plaintiff-Appellant,v.Stephen PONTESSO, Defendant-Appellee.
No. 94-15083.
United States Court of Appeals, Ninth Circuit.
Submitted June 21, 1994.*Decided June 24, 1994.

Before:  TANG, PREGERSON, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Douglas Arthur Coupar, a federal prisoner, appeals pro se the district court's dismissal of his action properly construed by the district court as one under  Bivens v. Six Unknown Named Agents of the Fed.  Bureau of Narcotics, 403 U.S. 388 (1971).  We dismiss the appeal for lack of jurisdiction.


3
A district court order dismissing a complaint with leave to amend is not a final and appealable decision.   Proud v. United States, 704 F.2d 1099, 1100 (9th Cir.1983) (per curiam).


4
Here, Coupar filed a complaint challenging an alleged surcharge on the cost of legal copies within the prison.  The district court dismissed Coupar's complaint for failure to submit the complaint on a court-approved form as required by Local Rule 53 of the Rules of Practice for the United States District Court for the District of Arizona.  The court granted Coupar thirty days leave to amend his complaint to comply with this requirement.  Coupar appealed the district court's order.


5
The district court's order is not appealable.   See Proud, 704 F.2d at 1100.  We therefore dismiss Coupar's appeal.1


6
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 We note for the benefit of the district court in its further consideration of this case Coupar's claim that although the district court ordered the clerk of the court to send Coupar the proper complaint forms, Coupar has not received these forms